With respect to the receiver, appellant neither challenged the
                 appointment nor raised allegations of bias below. Further, appellant does
                 not now explain how his rights were prejudiced by any conflict of interest;
                 although his views on what should happen with the partnership property
                 upon dissolution differed slightly from those of the receiver, the district
                 court properly considered all contentions in deciding that trying to sell the
                 Ho Hum Motel traditionally and placing Everybody's Inn for auction was
                 appropriate, and those decisions are supported by expert testimony in the
                 record. Accordingly, reversal is not warranted based on alleged bias.
                 NRCP 61; Cook v. Sunrise Hosp. & Med. Ctr., 124 Nev. 997, 1006-07, 194
P.3d 1214, 1219-20 (2008) (reversal is not warranted unless prejudicial
                 error affecting a party's substantial rights is demonstrated);      Old Aztec
                 Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not
                 urged in the trial court, unless it goes to the jurisdiction of that court, is
                 deemed to have been waived and will not be considered on appeal.").
                             Regarding the partnership agreement, although appellant
                 urged the court to apply its terms, the district court was not asked to
                 determine whether the parties' partnerships were governed by the original
                 written agreement even after the death of one of the original three
                 partners and the subsequent addition of a new partner, and thus it is
                 unclear whether the agreement remains in effect. Moreover, the relevant
                 agreement clause, provision 14, applied only to dissolution "by death or
                 withdrawal," and here, the district court ordered the partnerships
                 dissolved under NRS 87.320(1)(c) (conduct tending to prejudicially affect
                 the business), as well as by the parties' agreement to dissolve.
                 Accordingly, the court had authority to direct the winding up process.
                 NRS 87.370.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                                With respect to the Ho Hum Motel, appellant sought a
                    traditional sale, subject to court-imposed time limits, which is what the
                    district court ordered. The motel was to be auctioned only if an acceptable
                    buyer could not be located within 120 days. Accordingly, appellant is not
                    aggrieved by the district court's decision, NRAP 3A(a), and cannot now
                    complain that the motel should have been sold to him directly. Old Aztec
                    Mine, 97 Nev. at 52, 623 P.2d at 983.
                                As for the Everybody's Inn, the court reasonably concluded
                    that sale by auction was appropriate) NRS 87.380 (providing that
                    partnership property may be applied to discharge liabilities and then any
                    surplus paid to the partners in cash); Disotell u. Stiltner, 100 P.3d 890,
                    893-94 (Alaska 2004) (explaining that uniform act language identical to
                    NRS 87.380 is usually interpreted as a general, if not absolute, rule
                    favoring liquidation); Dreifuerst v. Dreifuerst, 280 N.W.2d 335, 338-39
                    (Wis. Ct. App. 1979) (explaining the benefits of liquidation, including
                    determining fair market value and allowing the former partners to acquire
                    it, perhaps at a lower price); see also Estate of Matteson v. Matteson, 749
N.W.2d 557, 566 (Wis. 2008) (explaining that district courts have broad
                    discretion in equity proceedings for the dissolution and liquidation of a
                    partnership and will be affirmed if the relevant facts are examined, a
                    proper legal standard is applied, and a reasonable conclusion is reached).
                    The property was encumbered by substantial debt and physical liabilities,
                    one expert concluded its best value was as a tear-down, and there was no


                          'In appellant's June 24, 2015, motion for a stay, he indicated that
                    the Everybody's Inn Motel was to be auctioned on June 26, 2015.
                    Accordingly, it appears that this issue might be moot. Nevertheless, as it
                    is unclear whether the property was sold, we address the merits.


SUPREME COURT
       OF
     NEVADA
                                                            3
(0) 1907A 912g139
                  showing that appellant was ready and able to buy out respondent's share
                  of the partnership. Accordingly, the district court did not abuse its
                  discretion, and we
                              ORDER the judgment of the district court AFFIRMED.'



                                                                                            , J.
                                                               Saitt




                                                               Gibbons


                                                                                             J.




                  cc:   Hon. Lidia Stiglich, District Judge
                        Khalid Ali
                        Robison Belaustegui Sharp & Low
                        Washoe District Court Clerk




                        2To the extent that appellant raises other issues, including failure to
                  receive manager's wages, appellant apparently reached a settlement
                  agreement and thus did not raise those issues at trial. Accordingly, they
                  are waived. Old Aztec Mine, 97 Nev. at 52, 623 P.2d at 983.


SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A a4trA